UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-4064


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RICKY DOUGLAS CRAWFORD, JR.,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00138-WO-1)


Submitted:   September 30, 2015              Decided:    October 6, 2015


Before DUNCAN    and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Michael Aus, Durham, North Carolina, for Appellant.
Robert Albert Jamison Lang, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ricky Douglas Crawford, Jr., was convicted of armed bank

robbery,       18    U.S.C.       § 2113(a),       (d)    (2012),    and    carrying    and

using, by discharging, a firearm during and in relation to a

crime     of        violence,      18    U.S.C.          § 924(c)(1)(A)(iii)        (2012).

Crawford received an aggregate sentence of 382 months.                              He now

appeals.       Counsel has filed a brief in accordance with Anders v.

California,         386    U.S.    738   (1967),         raising    several    claims   but

stating    that        there      are    no   meritorious          issues     for   appeal.

Crawford has filed a pro se supplemental brief.                        We affirm.

                                               I

     Crawford first contends that his right to a speedy trial

was violated.             Because he did not raise this claim below, our

review is for plain error.                See United States v. Olano, 507 U.S.

725, 732-34 (1993).

     The record reflects that the indictment was returned on

April 28, 2014, and trial was scheduled to begin on July 21,

2014.     On July 15, defense counsel moved for a continuance until

the September term of court because counsel suffered a ruptured

appendix on July 9.               The district court granted the motion upon

the determination that denying the motion “would likely result

in a miscarriage of justice by denying counsel for Defendant

reasonable time” to prepare a defense and “the ends of justice

served by the granting of a continuance . . . outweigh the best

                                               2
interests of the public and the Defendant in a speedy trial.”

Trial commenced on September 22, 2014.

       A defendant has both a statutory and a constitutional right

to a speedy trial.            Under the Speedy Trial Act, trial must

commence     within   70     days    of        the     date   the   information     or

indictment is filed.         18 U.S.C. § 3161(c)(1) (2012).                Periods of

delay are excludable from the calculation if they result from

the    court’s    granting      of    the            defendant’s    motion    for    a

continuance, provided that the court grants the motion on the

basis “that the ends of justice served by the granting of such

continuance outweigh the best interests of the public and the

defendant in a speedy trial.”                  18 U.S.C. § 3161(h)(7)(A).            A

defendant also has a Sixth Amendment right to a speedy trial.

The Supreme Court has identified four factors to consider when

determining if a defendant’s constitutional right to a speedy

trial has been violated: the “length of delay, the reason for

the delay, the defendant’s assertion of his right, and prejudice

to the defendant.”          Barker v. Wingo, 407 U.S. 514, 530 (1972).

“The   length    of   the    delay    is       to     some    extent   a   triggering

mechanism.       Until there is some delay which is presumptively

prejudicial, there is no necessity for inquiry into the other

factors that go into the balance.”               Id.

       Given the reason for the delay, the relatively short length

of the delay, and the lack of any apparent prejudice to the

                                           3
defense caused by the delay, we hold that there was no violation

of   either     the    Speedy    Trial    Act    or   Crawford’s      constitutional

right to a speedy trial.

                                           II

      Counsel claims that the district court erroneously denied

Crawford’s Fed. R. Crim. P. 29 motion for judgment of acquittal.

In a related claim, counsel asserts that the Government violated

Crawford’s      rights    when    it     introduced      the    allegedly     perjured

testimony of Crawford’s accomplice, Shiheem Williamson.                       We find

neither claim to have merit.

      We review de novo a district court’s denial of a Rule 29

motion.        United States v. Reed, 780 F.3d 260, 269 (4th Cir.

2015).      “[T]he verdict . . . must be sustained if there is

substantial      evidence,      taking    the    view    most     favorable    to   the

government,      to    support    it.”         Id.    (internal    quotation     marks

omitted).       “[S]ubstantial evidence is evidence that a reasonable

finder    of    fact    could    accept     as   adequate       and   sufficient    to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”     United States v. Cornell, 780 F.3d 616, 630 (4th Cir.

2015) (internal quotation marks omitted).

      Testimony at trial established that on August 15, 2013, two

men entered a Wells Fargo Bank in Reidsville, North Carolina.

One of the men fired a shot into the ceiling of the bank.                           The

robbers instructed everyone to get on the floor.                      Both men wore

                                           4
dark clothing, bandanas pulled over their faces, and gloves.

They stole approximately $14,000.

     Officers who responded viewed surveillance videos and noted

what the robbers wore.            Later that day, a delivery man at a

convenience store glanced into the store’s dumpster and noticed

what clothing strewn inside.               He reported this to the store

manager who, in turn, contacted the police.                The clothing in the

dumpster matched the description of the clothing the robbers had

worn.     DNA samples taken from bandanas that were recovered from

the dumpster matched the DNA of Crawford and his cousin, Shiheem

Williamson.

     Williamson       testified     against       Crawford.       According      to

Williamson, Crawford planned the robbery, instructing Williamson

what to do when they entered the bank and supplying Williamson

with gloves and a bandana to wear during the robbery.                    When they

entered    the   bank,      Williamson,    as   instructed,     fired    into    the

ceiling, and Crawford took money from tellers’ drawers.                         They

left the bank and drove to the convenience store, where they

disposed    of    their      clothing     in    the   dumpster.         Williamson

identified the clothing that was recovered and introduced at

trial as the clothing they had worn during the robbery.                   He also

testified that videos from both the bank and the convenience

store   were     of   him   and   Crawford      during   the   robbery    and   the

subsequent disposal of their clothing.

                                          5
       Finally, Shunta Frazier, who was incarcerated with Crawford

for a brief period, testified that Crawford admitted committing

the robbery.          Among other things, Crawford stated that he and

his cousin had thrown clothing worn during the robbery into a

dumpster.

       Based on the evidence presented at trial, we hold that the

evidence was sufficient to convict Crawford of both offenses and

that the district court properly denied the Rule 29 motion.

       Crawford makes a related claim that the Government erred

when    it        introduced     the        allegedly     perjured        testimony      of

Williamson.         We review this allegation for plain error because

it was not raised at trial.                   See United States v. Olano, 507

U.S. at 732-34.         At trial, Williamson admitted that, when he was

first interviewed by the police, he minimized his role in the

offense      by    stating     that    it    was   Crawford    who    shot       into   the

ceiling and that his take of the proceeds of the robbery was

around $300 when, in fact, Crawford gave him $5000.                          Williamson

testified that he lied because he was scared.                      At trial, defense

counsel       cross-examined           Williamson         extensively       about       the

discrepancy        between     his    testimony      at    trial    and    his    initial

statement to the police.                The jury had ample opportunity to

determine         whether    Williamson’s         testimony   was    truthful.          We

discern no plain error in the introduction of his testimony.



                                              6
                                              III

       Counsel         next        contends         that      the      district         court’s

instructions           on     accomplice        and        informant     testimony           were

erroneous.             In     reviewing       jury     instructions,            we     consider

“whether, taken as a whole and in the context of the entire

charge,     the        instructions       accurately          and     fairly         state   the

controlling law.”             United States v. Hickman, 626 F.3d 756, 771

(4th    Cir.      2010)       (internal       quotation        marks      and        alteration

omitted).         We    have       previously       upheld    similar     accomplice          and

informant      instructions,            and     we     discern      no    error        in    the

instructions in this case.                See United States v. Luck, 611 F.3d

183,    186-87      (4th       Cir.     2010)       (informant      testimony);          United

States v. Bivins, 104 F. App’x 892, 902 (4th Cir. 2004) (No.

03-4743) (accomplice testimony).

                                              IV

       Counsel      also       maintains        that       Crawford      was     incorrectly

sentenced      as   a       career    offender.        Our     review     of    the     record,

however, establishes conclusively that Crawford qualified as a

career offender.             He was over 18 when he committed the instant

offenses, the present offenses are crimes of violence, and he

had the requisite two prior felony convictions for crimes of

violence.         See       U.S.     Sentencing       Guidelines       Manual        § 4B1.1(a)

(2013).        Further,        there    was     no    requirement        that    his     career

offender status be charged in the indictment and found by the

                                                7
jury beyond a reasonable doubt.             See Apprendi v. New Jersey, 530

U.S. 466, 490 (2000).

                                        V

       In   his    informal   brief,    Crawford     repeats     many     of   the

arguments raised in the Anders brief.              He additionally contends

that an affidavit filed in support of his arrest warrant was

insufficient to establish probable cause.                The arrest warrant,

however, states on its face that it was issued pursuant to the

indictment.       Accordingly, we find this claim to lack merit.

                                       VI

       In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                      We

therefore    affirm    Crawford’s      convictions   and      sentence.        This

court requires counsel, in writing, to inform Crawford of the

right to petition the Supreme Court of the United States for

further review.       If Crawford requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then    counsel     may   move   in     this     court   to     withdraw       from

representation.       Counsel’s motion must state that a copy of the

motion was served on Crawford.              We dispense with oral argument

be cause the facts and legal arguments are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED

                                        8